Not for Publication in West’s Federal Reporter

             United States Court of Appeals
                         For the First Circuit


No. 09-1635

                        WILMER PEREZ-VALENZUELA,

                                 Petitioner,

                                       v.

                ERIC H. HOLDER, JR., Attorney General,

                                 Respondent.


                 PETITION FOR REVIEW OF AN ORDER OF

                   THE BOARD OF IMMIGRATION APPEALS


                                    Before

                          Lipez, Circuit Judge,

         Souter, Associate Justice,* and Selya, Circuit Judge.


     Stephen M. Born and Mills and Born were on brief for
petitioner.
     Kerry A. Monaco, Trial Attorney, Office of Immigration
Litigation, Tony West, Assistant Attorney General, Civil Division,
and James E. Grimes, Senior Litigation Counsel, Office of
Immigration Litigation, were on brief for respondent.


                             February 3, 2010




     *
      The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
           SOUTER,    Associate         Justice.     Wilmer     Perez-Valenzuela

entered the United States illegally and has been ordered removed to

his country of citizenship, Guatemala.             He petitions for review of

an order of the Board of Immigration Appeals (BIA) affirming the

immigration judge’s decision to deny his request for withholding of

removal and denying his motion before the BIA to remand to the

immigration judge for presentation of further evidence.                    We deny

the petition for review.

           The immigration judge found Perez-Valenzuela’s testimony

credible, to the effect that he came to the United States to escape

the anarchic conditions in Guatemala, which tolerated gangs of

thugs   threatening       death    to    extort    protection     payments     from

individuals known to have money or means of getting it.                    From a

time before he entered this country, a number of Perez-Valenzuela’s

relatives have been known to be working in the United States, with

the   result   that   his    own   Guatemalan      family   members     have   been

threatened this way.

           The    judge     denied      Perez-Valenzuela’s      application     for

asylum as a matter of law, finding its untimeliness unexcused by

either changed or extraordinary circumstances, and also denied his

application    for    withholding        of    removal.     The   BIA   affirmed,

specifically     agreeing    with       the   immigration   judge   that     Perez-

Valenzuela had failed to show that he was targeted on account of a

protected ground for withholding of removal.                    The BIA further


                                         -2-
denied Perez-Valenzuela’s motion to remand for further proceedings

before the judge.          Perez-Valenzuela had offered evidence that,

after the judge’s decision, a cousin of his in Guatemala was

kidnaped and held for “ransom of $7,000,” an event he reasonably

takes   as     evidence    that    he   will    himself   be   preyed     upon    if

repatriated.      The BIA reasoned that this evidence did not address

a recognized ground of eligibility for the underlying relief

sought.

             Perez-Valenzuela petitions for review of both aspects of

the BIA’s order.          He argues that the facts established by his

testimony are sufficient to demonstrate eligibility for withholding

of removal on the ground of probable persecution based both on

political opinion, which he describes as opposition to gangs and

their practices, and on membership in a particular social group,

which he identifies as “Guatemalan m[e]n . . . perceived by gang

members   to    have    disposable      money   available.”        See    8    U.S.C.

§ 1231(b)(3); 8 C.F.R. § 1208.16(b).                  Perez-Valenzuela further

argues that his new evidence, if received, would also show “changed

circumstances” justifying consideration of an otherwise untimely

request for asylum.        8 U.S.C. § 1158(a)(2)(D).

             Precedent in this circuit entails a short answer on all

issues.        Oppression     based     on   greed    amounting    to    “economic

terrorism” is “not the functional equivalent of a statutorily

protected      ground     [for    withholding    of    removal],    and       hostile


                                         -3-
treatment based on economic considerations is not persecution.”

López-Castro v. Holder, 577 F.3d 49, 54 (1st Cir. 2009); see also

Lopez de Hincapie v. Gonzales, 494 F.3d 213, 219-20 (1st Cir. 2007)

(upholding the BIA’s determination that threats of extortion were

not made on account of a statutorily protected ground for asylum).

The petitioner himself has described the gangs in question as

driven by money, a characterization that confirms the pertinence of

López-Castro and also makes clear that he has no independent claim

of probable persecution on political grounds, an alternative basis

for withholding of removal.

          Given this rule, enforced by the BIA and accepted as good

law in this circuit, Perez-Valenzuela’s argument that the BIA is

improperly   requiring   that    a    qualifying   persecuted   group   be

“visible” within society goes to a detail that could not affect

resolution of this case.        Neither is there any need to decide

whether Perez-Valenzuela’s challenge to the BIA’s denial of his

motion to remand presents a question of law within the court’s

limited jurisdiction over pretermitted asylum claims. See 8 U.S.C.

§§ 1158(a)(3), 1252(a)(2)(D).        The petition for review is denied.




                                     -4-